Name: Commission Regulation (EC) No 479/2004 of 15 March 2004 fixing the quantities of raw tobacco which may be transferred to another group of varieties in Italy under the guarantee threshold for the 2004 harvest
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  plant product;  production
 Date Published: nan

 Avis juridique important|32004R0479Commission Regulation (EC) No 479/2004 of 15 March 2004 fixing the quantities of raw tobacco which may be transferred to another group of varieties in Italy under the guarantee threshold for the 2004 harvest Official Journal L 078 , 16/03/2004 P. 0006 - 0007Commission Regulation (EC) No 479/2004of 15 March 2004fixing the quantities of raw tobacco which may be transferred to another group of varieties in Italy under the guarantee threshold for the 2004 harvestTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), and in particular Article 9(4) thereof,Whereas:(1) Article 9 of Regulation (EEC) No 2075/92 introduces production quotas for the different groups of varieties of tobacco. The individual quotas are divided among producers on the basis of the guarantee thresholds for the 2004 harvest laid down in Annex II to Council Regulation (EC) No 546/2002 of 25 March 2002 fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 2002, 2003 and 2004 harvests and amending Regulation (EEC) No 2075/92(2). Under Article 9(4) of Regulation (EEC) No 2075/92, the Commission may authorise Member States to transfer parts of their guarantee threshold quantities between groups of varieties provided that such transfers do not give rise to additional costs for the EAGGF and do not involve any increase in the Member State's overall guarantee threshold allocations.(2) Since these conditions have been met, transfers should be authorised in the Member States which have made application to do so.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1For the 2004 harvest, before the deadline for the conclusion of cultivation contracts laid down in Article 10(1) of Commission Regulation (EC) No 2848/98(3), Member States are hereby authorised to transfer quantities from one group of varieties to another in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 2319/2003 (OJ L 345, 31.12.2003, p. 17).(2) OJ L 84, 28.3.2002, p. 4.(3) OJ L 358, 31.12.1998, p. 17.ANNEXGuarantee threshold quantities which each Member State is authorised to transfer from one group of varieties to another>TABLE>